DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed with respect to amended claim 11 have been fully considered and are persuasive in view of the Amendment.  Accordingly, the prior art rejections of claim 11 have been withdrawn and claim 11 is found allowable. Please see below for rejections under 35 U.S.C. 112(b), necessitated by Amendment.  
Applicant’s arguments, filed with respect to the request for rejoinder have been fully considered and are partially persuasive.  In view of the Amendment, claim 1 and its dependents have been examined.  Please see below, as the difference in scope between claim 1 and claim 11 is unclear, especially in view of the amendment to claim 1, which appears to require the line omitted from claim 1.   Applicant’s arguments concerning rejoinder of method claims 19-22, and 24-25 are not found persuasive.  Not only is the structure required by claim 19 broader than that of claims 1 or 11 (see claim 22 for example), but also the subject matter about which Applicant argues with respect to claims 1 and 11 is present only in the form of a contingent recitation (see MPEP 2111.04), thus the broadest reasonable interpretation of claim 19 does not require all the elements of allowable claims 1, 11, or 26.  Examiner is willing to consider rejoinder of method claims 19-22 and 24-25 if Applicant can positively require the step that recites the subject matter incorporated into the claims 1 and 11 through the amendment, and also incorporate the structural limitations required by claims 1 and 11 (see claim 22, for example).  Examiner may be able to consider this, along with corrections to the claims rejected/objected to below, if Applicant chooses to file under the AFCP 2.0 program.  Filing under AFCP 2.0 would likely allow Examiner sufficient time to review amended method claims that parallel the allowable system claims and the corrections to the outstanding issues under 35 U.S.C. 112(b).  

Election/Restrictions
Claim 11 is allowable. The restriction requirement between inventions I and II, as set forth in the Office action mailed on 20 February 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between invention I and II is withdrawn.  Claims 1, 2, and 5-10, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 19-22, 24, and 25, directed to Invention III remain withdrawn from consideration because claim 19 does not require all the limitations of an allowable claim.  Please see above.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
Claim 1 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 11. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the air conditioning pack” in two instances.  There is insufficient antecedent basis for “the air conditioning pack”, as Applicant has cancelled antecedent basis for “the air conditioning pack”.  Please see also objection above, as it appears based on Applicant’s disclosure that correction of the antecedent basis issue may make claim 1 identical to claim 11.  Claims 2 and 5-10 are rejected insofar as they are dependent on claim 1.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “to receive and compress a second ram air”.  As presented, it is unclear if there is a first ram air directed at the second cabin air compressor.  It is believed that this can best be addressed by clarifying that the ram air received by the first compressor is a first ram air.  
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “is mechanically coupled to the compressor [….] and “to power the compressor”.  Is this same or different from the compressor of claim 1?  Examiner notes that other claims dependent on claim1 clarify “the compressor of the air cycle machine assembly”.  Examiner additionally notes that the only portion of this claim that appears to further limit claim 1 is “via a shaft”.  Applicant may wish to consider simplifying the language of claim 8 for clarity.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “between the compressor and the turbine of the air cycle machine assembly” and “from the compressor”.  Is this same or different from the compressor of claim 1?  Examiner notes that other claims dependent on claim1 clarify “the compressor of the air cycle machine assembly”.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “a mixing duct of the one or more mixing ducts that is disposed downstream of the air cycle machine assembly”.  This is unclear in view of the amendment to claim 11 defining a first mixing duct of the one or more mixing ducts.  Please refer to amended claim 14, above for guidance.  
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “in response to the vehicle being in a ground mode of operation […]”.  It is unclear if this is in addition to or in lieu of the ground mode of operation recited in amended claim 11.  Clarification (supported by the disclosure) is requested.  

Allowable Subject Matter
Claims 11-15, 17, and 26 are allowed.
Claims 1, 2, 5-10, 16, and 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Applicant should also note the objection to claim 1 as being a substantial duplicate of claim 11 and note in the rejection under 35 U.S.C. 112(b).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763